Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin Hymel on November 2, 2021.
	Withdrawn claims 14-15 and 19-20 were canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/304,376 is being allowed since none of the prior art of record teaches or fairly suggests a method for in situ derivatization of a biogenic amine, a precursor or a metabolite thereof, wherein the biogenic amine, precursor or metabolite thereof contain both amine and/or hydroxyl moieties and carboxylic acid moieties, comprising the steps of (i) contacting a sample containing a biogenic amine, a precursor or a metabolite thereof with a propionic anhydride/acetonitrile solution containing a phosphate buffer having a pH of 7.0 to 9.0 to form a reaction mixture and allow a conversion of amine and/or hydroxyl moieties in the biogenic amine, precursor or metabolite thereof to form a propionyl derivative of the biogenic amine, precursor or metabolite thereof, followed by (ii) adding a carbodiimide compound and an electrophilic amine-containing compound to the reaction mixture formed in step (i), and allowing a carbodiimide-mediated conversion of carboxylic acid moieties in the biogenic amine, precursor or metabolite thereof. The closest prior art to Bourgogne et al (article from Analytical and Bioanalytical Chemistry, vol. 402, no. 1, July 14, 2011, pages 449-459, submitted in the IDS filed on November 26, 2018) teaches of a derivatization method for biogenic amines comprising contacting a sample containing biogenic amines with a propionic anhydride/acetonitrile solution, which serves to convert amine and/or hydroxyl moieties of the biogenic amines to propionyl derivatives, but fails to teach or fairly suggest further combining the sample that was mixed with the propionic anhydride/acetonitrile solution with a carbodiimide compound and an electrophilic amine-containing compound in order to derivatize carboxylic acid moieties in the biogenic amines. The closest prior art to Ford et al (article from the Journal of Chromatography, vol. 1145, no. 1-2, March 9, 2007, pages 241-245, submitted in the IDS filed on November 26, 2018) teaches of performing a derivatization reaction of carboxylic acids in a sample by combining the sample with a carbodiimide compound and an electrophilic amine-containing compound, but fails to teach of first derivatizing a biogenic amine in the sample by combining the sample with a propionic anhydride/acetonitrile solution in a phosphate buffer having a pH of 7.0-9.0. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 2, 2021